Section 10389, Rem. Comp. Stat. [P.C. § 5580], relating to common carriers, and § 10390, Rem. Comp. Stat. [P.C. § 5581], with reference to gas, electrical and water companies, expressly authorize the department of public works to regulate rates to be charged the public. I have long been of the opinion that, under these statutes, any charter provision which directly affected rates might be changed or annulled by the state authorities. This view has led *Page 361 
me to be somewhat out of harmony with State ex rel. Tacoma R. Power Co. v. Public Service Commission, 101 Wash. 601,172 P. 890, and the cases following it, which hold that franchise provisions could not be modified in so far as a public carrier was concerned. At the time the Department opinion in this case was written I signed it because I then thought that the statutes affecting water companies could be distinguished in the respect under discussion from those affecting public carriers. Perhaps my preconceived ideas made it easier for me to see such supposed distinction. A further consideration of the matter, however, convinces me that the difference between the two sections is not sufficient to justify giving one meaning to one and another to another, and since the court desires to adhere to its former holdings on these matters, I acquiesce and concur in the foregoing opinion.